Citation Nr: 1019557	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ear hearing loss, on a schedular basis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ear hearing loss, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to December 
2001.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision in 
which the RO granted, inter alia, service connection for left 
ear hearing loss, and assigned an initial rating of 10 
percent, effective May 29, 2003.  In July 2004, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned for left ear hearing loss.  A statement of the case 
(SOC) was issued in March 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In May 2007, the Board remanded the Veteran's claim to the RO 
via the Appeals Management Center (AMC) for further action, 
to include additional development of the evidence, and for 
consideration of a higher rating on an extra-schedular basis.  
After accomplishing the requested action, the AMC denied a 
rating in excess of 10 percent for the Veteran's left ear 
hearing loss (as reflected in a November 2008 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In February 2009, the Board again remanded the Veteran's 
claim to the RO, via the AMC, for further action, to include 
additional development of the evidence and for consideration 
of a higher rating on an extra-schedular basis.  After 
completing part of the requested development, the AMC 
continued to deny the claim (as reflected in a February 2010 
SSOC) and returned the matter on appeal to the Board for 
further consideration.

The Board notes that the Veteran's claim is for a higher 
rating for his service-connected left ear hearing loss.  As 
the Veteran's accredited representative has asserted 
entitlement to a higher rating on both a schedular as well as 
extra-schedular basis, the Board has characterized the appeal 
as now encompassing the two matters set forth on the title 
page.

The Board's decision addressing the claim for a higher rating 
for left ear hearing loss, on a schedular basis, is set forth 
below.  The claim for a higher rating for left ear hearing 
loss, on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b), is addressed in the remand following the order; 
that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's hearing loss in his right ear is not 
service connected, and, since the May 29, 2003 effective date 
of the grant of service connection, audiometric testing has 
revealed Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left ear hearing loss, on a schedular basis, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

After the grant of service connection and the Veteran's 
disagreement with the initial rating assigned, a March 2005 
SOC set forth the criteria for higher ratings for hearing 
loss.  In a February 2008 post-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to support the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the February 2010 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein.  Pertinent medical evidence 
associated with the claims file consists of service and 
private treatment records, and the reports of June 2004 and 
April 2009 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns 
of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Considering the pertinent evidence in light of the above, the 
Board finds that an initial, schedular rating greater than 10 
percent for the Veteran's left ear hearing loss is not 
warranted at any time since the May 29, 2003 effective date 
of the grant of service connection.



On May 2003 private audiological testing, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
25
20
15
LEFT
65
85
95
95

The examiner noted that a shadow effect might be occurring, 
and the results must be interpreted with caution.  It was 
further observed that the Veteran had a severe hearing loss 
in his left ear that was greatest at high frequencies.

On June 2004 VA audiological testing, pure tone thresholds, 
in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
30
20
15
LEFT
70
85
105
105

The pure tone threshold average was 91 dB in the left ear.  
The speech discrimination score was 0 percent in the left 
ear.  The audiologist found that, as for the left ear, the 
Veteran had a steeply sloping mild to profound sensorineural 
hearing loss with no word recognition ability in the left 
ear.  The examiner stated that the Veteran's situations of 
greatest difficulty were when people were not speaking on his 
right side and when there was background noise.

In his July 2004 NOD, the Veteran reiterated that he had 
total hearing loss in one of his two ears.  He said that he 
had no word recognition and severe hearing loss in his left 
ear.  He also had occasional pain in his left ear.

On his VA form 9 filed in March 2005, the Veteran recounted 
an experience during basic training where he left ear was 
damaged.  He reported that he had extreme hearing loss.  He 
had to turn his head to hear people speaking.  He experienced 
pain.  He stated that his hearing loss limited his job 
selections and career decisions.

In July 2007, the Veteran indicated that his left ear hearing 
loss affected every aspect of his life.  He said he did not 
interview well for employment because he constantly had to 
ask for questions to be repeated.  He had to turn his head to 
hear what people said.  He felt that nobody would hire a 
person who admitted to having hearing loss.

On April 2009 VA audiological testing, pure tone thresholds, 
in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
25
20
20
LEFT
75
NR
NR
NR

The pure tone threshold average was 98 dB in the left ear.  
The speech discrimination score was 12 percent in the left 
ear.  The audiologist found that, as for the left ear, the 
Veteran had mild, sloping to profound sensorineural hearing 
loss.  The examiner noted that the effects of the Veteran's 
left ear hearing loss on his occupational functioning and 
daily activities consisted of difficulty hearing people when 
they were not talking on his right side and difficulty 
hearing in noise.

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations reveals 
Level XI hearing in the left ear, based on application of the 
reported findings to Table VI.  The nonservice-connected 
right ear is assigned Level I for rating purposes.  See 38 
C.F.R. § 4.85(f).  Application of these findings to Table VII 
corresponds to a 10 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board further observes that the pure tone thresholds 
recorded on the VA audiological evaluations reflect 
exceptional hearing impairment as defined by regulation.  
However, as above, application of the reported findings to 
Table VIa results in Level XI hearing in the left ear.  The 
nonservice-connected right ear is assigned Level I for rating 
purposes.  See 38 C.F.R. § 4.85(f).  Application of these 
findings to Table VII corresponds to a 10 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a 
higher rating is not warranted under 38 C.F.R. § 4.86(a).

The Board has carefully considered the Veteran's assertions 
and in no way discounts the Veteran's asserted difficulties 
or his assertions that his left ear hearing loss should be 
rated higher.  However, it must be emphasized that the 
assignment of schedular disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that there is 
no basis for schedular staged rating of the Veteran's left 
ear hearing loss, pursuant to Fenderson, and that the claim 
for a higher initial rating, on a schedular basis, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, given the method for deriving schedular 
ratings for hearing loss, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for left ear 
hearing loss, on a schedular basis, is denied.




REMAND

Unfortunately the Board finds that further RO action on the 
matter remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
matter on appeal.

In February 2009, the Board remanded the claim to the RO, via 
the AMC, for VA examination by an otolaryngologist (ear, 
nose, and throat physician).  The physician was specifically 
requested to discuss the functional effects caused by the 
Veteran left ear hearing loss.  The Board explained that 
under Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007), 
the examiner should, inter alia, fully describe the 
functional effects caused by hearing disability.  Such 
information is pertinent to the matter of whether a higher 
initial rating, on an extra-schedular basis, is warranted.

Pursuant to the Board's prior remand, in April 2009, the 
Veteran was afforded an audiological examination.  However, 
this examination was performed by an audiologist-not an ENT 
physician, as requested.  Moreover, while an audiologist 
could, arguably, provide the information requested, more 
significantly, the examination report includes no comment as 
to the functional effects caused by the Veteran's left ear 
hearing loss-the primary basis for development of the matter 
of a higher rating on an extra-schedular basis.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Under these circumstances, the Board 
has no alternative but to, again, remand this matter to the 
RO, via the AMC, for further action.  

The RO should, again, arrange for the veteran to undergo VA 
examination, by an ENT physician (or audiologist) at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating on an extra-schedular basis (as the original 
claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Additionally, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the matter 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining on 
appeal. The RO's adjudication of the claim should include 
consideration of whether" staged" rating of the Veteran's 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to 
Fenderson (cited to above) is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
matter of a higher initial rating for left 
ear hearing loss, on an extra-schedular 
basis, that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the 
Veteranthe RO should arrange for the 
Veteran to undergo VA examination, by an 
ENT physician or audiologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the individual 
designated to examine the Veteran, and 
report of examination should reflect 
consideration of the veteran's documented 
history and assertions.  
 
Considering the Veteran's documented 
history, assertions, prior testing and 
current examination results, the examiner 
should fully describe the functional 
effects of the Veteran's left ear hearing 
loss on his daily activities and 
employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the comments 
provided, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a higher initial 
rating for left ear hearing loss, on an 
extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b), in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged" rating 
of the Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


